DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 5 and 6 are objected to because of the following informalities:  
Claim 5 line 1: “the” should be inserted before “multipath parameters”.
Claim 6 line 1: “multipath is” should be replaced by “multipath parameters are” or similar.
Appropriate correction is required.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structure of the device of claims 1-11 (GNSS receiver, communication link, input interface, processing logic, etc.) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1 lines 6-7, it is unclear how the first GNSS receiver can “calculate a position of the first GNSS receiver and the spatial position, the code 10measurements and the carrier phase measurements of the second GNSS receiver”. The first GNSS receiver is already recited as receiving the spatial position and code and carrier phase measurements in line 3-4, so it is unclear why or how the first GNSS receiver would calculate them. Examiner would recommend amending similar to claim 12 lines 8-10, such that the position and measurements of the second GNSS receiver are used by the first GNSS receiver to calculate its position.

Further regarding claim 1 lines 6-7, it is unclear how the first GNSS receiver can calculate its own position without using its own measurements. Examiner would recommend amending similar to claim 12 lines 8-10, such that the first GNSS receiver’s own measurements are used in addition to those of the second GNSS receiver.

Regarding claim 2, it is unclear what it means for the first GNSS receiver to communicate one or more multipath severity indicators. In light of page 7 of the specification, it would appear to be the positioning device itself, particularly the communication link, that performs such communication.



Regarding claim 9 lines 1-2, “the estimated one or more parameters representative of multipath on a satellite axis” lack clear antecedent basis. Further it is unclear if lines 2-5 are reciting steps that are explicitly performed by positioning logic to estimate the multipath parameters, or instead are merely describing the multipath parameter as comprising that portion of a pseudorange measurement that is not attributable to other types of error.
 
Regarding claim 10 line 3, “the first position of the positioning device” lacks clear antecedent basis. Further, in lines 2-3 it is unclear how the positioning server can determine an estimate of a second position of the positioning device from the first position when the server has not been recited as receiving said first position. 



Further regarding claims 10 and 11, it is unclear how the estimate of the second position is determined “by the replacement of the residuals calculated at the first position by the one or more parameters representative of multipath at the first position”. It is unclear what the “residuals calculated at the first position” comprise, and what it means to “replace” them. Where are they being replaced, and how does such replacement results in a second position estimate? How is the first position used to estimate the second position? Conventionally, the residuals of a determined GNSS position would comprise a set of differences between the pseudorange measurements and the pseudoranges that would have been expected at said determined GNSS position. However it is unclear how replacing such residuals with multipath parameters could provide an estimated second position from the first position.   

Regarding claim 12 line 4, “the second receiver” lacks antecedent basis in the claim.

Regarding claim 12 line 8, “its own measurements” lack antecedent basis, as no such measurements have been recited.

Regarding claim 12 lines 13-14, there is no basis for the second receiver receiving multipath parameters from the positioning server.

Regarding claim 14 lines 3-4, “the measurement of by differential positioning” is unclear. 

Regarding claim 15, it is unclear what is meant by “repeating steps for another satellite of the GNSS constellations and/or at a later time”. There is no previous indication in the claim that the steps were performed only for one satellite. It is further unclear what steps are repeated.

Regarding claim 16, it is unclear how a computer program, when executed on a computer device, can carry out the step of the method of claim 12. The method of claim 12 comprises first and second GNSS receivers determining measurements and performing communication. It is unclear what relationship the “computer device” bears to said receivers such that the method can be carried out.

The remaining claims are dependent.
 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 10 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Further regarding claims 10 and 11, the specification does not enable one of ordinary skill to estimate the second position “by the replacement of the residuals calculated at the first position by the one or more parameters representative of multipath at the first position”. The specification does not describe what it means to “replace” residuals, or how such replacement results in an estimate of the second position from the first position, and one of ordinary skill would not be able to figure it out. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai (US 9,846,241) in view of Moser (US 7,110,882)).

Regarding claims 1, 12, and 16, Dai teaches a positioning device (110, Fig. 1; 200, Fig. 2A) comprising: 
5a first GNSS receiver (204, Fig. 2A); 
a communication link (206, Fig. 2A) configured to receive a spatial position, code measurements and carrier phase measurements of a second GNSS receiver (120, Figs. 1, 2A; 19:57-63); 
an input interface to a processing logic (202, Fig. 2A), said processing logic being configured to:

Dai does not teach the processing logic further being configured to estimate one or more parameters representative of multipath at the position of the first GNSS receiver, wherein the communication link is configured to communicate to one or more of the 15second GNSS receiver or a positioning server said parameters representative of multipath at the position of the first GNSS receiver.  
Moser, in analogous art, teaches a positioning device comprising a first GNSS receiver and a communication link configured to receive code phase measurements of a second GNSS receiver (110, Fig. 1; 3:36-41, 4:25-28 where “pseudorange” corresponds to a code phase measurement), and a processing logic configured to estimate one or more parameters representative of multipath at the position of the first GNSS receiver (6:9-24 “level of multipath”; 120-150, Fig. 1) and communicate to a second GNSS receiver (6:25-26) or positioning server (6:65 – 7:11 “centralized infrastructure”) said parameters.
Dai teaches differential GPS positioning (“RTK”, abstract), and Moser hints at the multipath parameters improving differential GPS performance (1:19-59). Moser’s multipath parameters are used to correct GPS measurements (6:25-36). It would have been obvious to modify Dai according to Moser in order to improve differential GPS performance by estimating multipath parameters and using them to correct GPS measurements.


 
Regarding claim 3, Moser teaches that the relative distance between the first and the second GNSS receivers is determined (125, 130, Fig. 1).
  
Regarding claim 4, Moser teaches that position of the first and/or the second GNSS 25receivers is determined by one or more of odometry and/or inertial measurement and/or image-recognition (125, Fig. 1, where the determined position is a relative position between the vehicles).  

Regarding claim 5, Moser teaches that the multipath parameters are associated with validity conditions in time and/or space (7:2-7).
  
Regarding claim 6, Moser teaches that multipath is estimated for a plurality of satellites of a GNSS constellation (7:2-7 “all possible satellite constellations”).  

Regarding claim 7, both Dai and Moser teach that the first and second GNSS receivers are mounted in/on a vehicle such as a ship, truck, or automobile (Dai 2:28-46, 2:56-60; Moser’s abstract), but neither teaches a vehicle comprising a train. However it would have been obvious to further modify Dai by mounting the first and/or second GNSS receiver on a train because it is a simple substitution of one known element for another to obtain predictable results, an exemplary rationale that supports a conclusion KSR Int’l Co. v. Teleflex Inc. The predictable result is determining the position of a train.

Regarding claim 8, both Dai and Moser teach that the first GNSS receiver is mounted in/on a vehicle (Dai 2:28-46; Moser’s abstract).  

Regarding claim 59, Moser’s estimated one or more parameters represent a residual difference between measured and predicted code pseudoranges after deduction of modeled errors, and wherein the modeled errors comprise satellite clock errors, receiver clock errors, ionospheric errors and tropospheric errors (3:36-59 describe the elimination of atmospheric and clock errors, leaving multipath and receiver errors only; 4:40+ describe eliminating receiver errors, leaving only multipath error).  

Regarding claims 10 and 11, the limitations have been rejected under 35 U.S.C. (a) and (b). For purposes of this rejection, the positioning device of claim 1 is recited as comprising a communication link configured to communicate the multipath parameters to the positioning server. However, the positioning device does not itself comprise said server. Therefore the structure and functions of the positioning server recited in claims 10 and 11 do not further limit the positioning device of claim 1

Regarding claim 13, Dai teaches the second receiver determining and communicating an indicator of the estimated accuracy of its determined spatial position 

Regarding claim 14, Dai teaches the first receiver determining its spatial position with respect to the second receiver using its own GNSS measurements and the received position and measurement of the second receiver by differential positioning (19:64 – 20:3, where RTK is a type of differential positioning).

Regarding claim 15, Moser determines multipath parameters for different satellites and times (7:2-7).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kagawa (US 8,423,289) teaches sharing carrier and code measurements between vehicles to perform differential positioning (abstract; Fig. 2; C/A, L1, L2 DATA Fig. 3). 
Gazit (US 9,020,755) communicates parameters representative of multipath from one vehicle to another (abstract, Figs. 1-2, 2:52 – 3:29).




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648